Case 4:18-cr-20151-MFL-SDD ECF No. 419 filed 10/14/20         PageID.1990    Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                              Case No. 18-cr-20151-18
                                                      and 19-cr-20162
 v.                                                   Hon. Matthew F. Leitman

 KAYLA SANDERS,

           Defendant.
 __________________________________________________________________/

           ORDER DENYING MOTIONS TO REDUCE SENTENCE

       Defendant Kayla Sanders is currently serving sentences imposed by this Court

 in two separate cases. In case number 18-20151 (the “2018 Case”), Sanders pleaded

 guilty to participating in a wire fraud conspiracy. On December 4, 2018, the Court

 sentenced Sanders to serve forty months in custody in the 2018 Case.

       In case number 19-20162 (the “2019 Case”), Sanders pleaded guilty to

 participating in a wire fraud conspiracy and to failing to surrender to serve a federal

 sentence (the sentence that the Court had imposed in the 2018 Case). On September

 9, 2019, the Court sentenced Sanders to serve thirty-three months in custody in the

 2019 Case, and the Court directed that the sentence be served consecutively to the

 sentence imposed in the 2018 Case.

       On September 4, 2020, Sanders filed motions for compassionate release in

 both the 2018 Case (ECF No. 402) and the 2019 Case (ECF No. 22). The Court

                                           1
Case 4:18-cr-20151-MFL-SDD ECF No. 419 filed 10/14/20        PageID.1991    Page 2 of 2




 denied both motions in a written order dated September 15, 2020. (See Order, ECF

 No. 405 in the 2018 Case and ECF No. 24 in the 2019 case).

       Sanders has now filed new motions in both the 2018 Case (ECF No. 417) and

 the 2019 Case (ECF No. 25) in which she again asks the Court to reduce her

 sentences due to the ongoing COVID-19 pandemic.           The Court has carefully

 reviewed the motions, and for all of the reasons stated in its September 15, 2020,

 order denying Sanders’ motions for compassionate release, the Court remains

 unpersuaded that Sanders is entitled to a reduced sentence at this time. Accordingly,

 the Court DENIES both of Sanders’ currently pending motions to reduce her

 sentences.

       IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

 Dated: October 14, 2020

        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on October 14, 2020, by electronic means and/or
 ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          2
